DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 08/19/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because some of the non patent literature lacks date information (see 37 CFR 1.98(b)(5)).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 7 recites the limitation "the application" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
On claim 19, the term “other characteristic of the image” is considered to be subjective terminology since it requires a certain amount of interpretation.  In this particular case, the specification as originally provided, do not provide a standard to determine the metes and bound of the term “other characteristic of the image”.  Instead, the specification only uses term in passing without elaborating on the metes and bound of the term “other characteristic of the image” (see paragraph 54 and 159).   As such, the limitation is considered to be indefinite since the specification lacks objective boundary to determine the metes and abound of the claim limitation.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12, 15  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Albrecth US 2017/0200395
Claim 12: The Albrecth reference provides a teaching of a weld training system (see abstract),  comprising: 
a mobile device configured to conduct a welding simulation (see para 25 smartphone or tablet being used in the welding simulation), the mobile device comprising:  processing circuitry, and a computer readable storage device comprising computer readable instructions which (see FIG. 3 item 302 and 308 respectively), when executed, cause the processing circuitry to: 
execute an application associated with the welding simulation (see paragraph 27), 
detect insertion of the mobile device into an accessory (see paragraph 28 “computing device 106 may be configured to recognize when the computing device 106 is connected to or mounted in the mounting device 108”)
and in response to the detection, transition the application to a simulated welding mode (see paragraph 66 and 68 for example: detecting the mobile device is attached to mounting device and automatically open the (welding) app in response). 
Claim 15:  The Albrecth reference provides a teaching of cause the processor to detect insertion of the mobile device into the accessory based on at least one of: physical connection of the mobile device to the accessory and sensor input (see paragraph 35 and 68 mounting mechanism that attached the smart device to the accessory and also the sensor detects the physical orientation of the mobile device at the correct angle). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salsich et al 2015/0154884 and in view of Hsu 20160260261
Claim 1:  The Salsich reference provides a teaching of a weld training system (see abstract), comprising: 
a mobile device (see FIG. 2 item 12), the mobile device comprising: 
a housing (see FIG. 2 item 12), 
a display configured to display images from a first side of the housing (see paragraph 42 item 12), 
a camera configured to capture images from a second side of the housing opposite the first side of the housing (see paragraph 39 camera detects identifier and see also FIG. 3 item 60 and 56) , 
processing circuitry in the housing and coupled to the display and the camera, and a computer readable storage device comprising computer readable instructions which, when executed, cause the processing circuitry to: 
execute a welding simulation based on images captured via the camera (see para 40)
generate images of the welding simulation, display the images of the welding simulation via the display (see paragraph 30 the display 22 may darken to display sparks, the arc, and a glowing weld deposit as a simulation of the weld as feedback of technique) ,

The Salsich reference is silent on the teaching of display a user-selectable element on the identify a selection of the user-selectable element, and  perform a task based on the selection.  However, the Hsu reference provides a teaching of display a user-selectable element on the display display (see FIG. 11B item 1122, 1124, 1126),   identify a selection of the user-selectable element (see paragraph 135 graphics element can be slected), and  perform a task based on the selection (see paragraph 136 simulating weld).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Salsich reference with the feature of display a user-selectable element on the identify a selection of the user-selectable element, and  perform a task based on the selection, as taught by Hsu, in order to provide an intuitive interface for the user to use.   
Claim 3:  The Salsich reference provides a teaching of wherein the computer readable instructions, when executed, cause the processor to:
determine a location or orientation of a welding tool based on the images captured by the camera (see paragraph 39 the camera 56 may determine a position and/or orientation of the mobile device 12 (and, by extension, the welding torch 24) relative to the orientation device 58) , and
identify the selection based on the location or orientation of the welding tool (see paragraph 39  the camera 56 may determine a position and/or orientation of the mobile device 12 (and, by extension, the welding torch 24) relative to the orientation device 58). 
Claim 4:  The Salsich reference provide a teaching of  computer readable instructions, when executed, further cause the processor to identify the selection based on receiving an indication of a trigger pull of the welding tool (see paragraph 23after the operator engages a trigger on the welding torch 24 or the welding process is selected on the display 22).  
Claim 5:  The Salsich reference is silent on the teaching of identify a plurality of trigger presses from a welding tool in communication with the mobile device or a continuous trigger press for at least a threshold duration from the welding tool, and determine the selection based on the continuous trigger press or the plurality of trigger presses.
However, the Hsu reference provide a teaching of identify a plurality of trigger presses from a welding tool in communication with the mobile device (see paragraph 126 and FIG. 10 item 1012 having a loop of trigger pull) and determine the selection based on the continuous trigger press or the plurality of trigger presses (see paragraph 129-130).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  the Salsich reference with the feature of identify a plurality of trigger presses from a welding tool in communication with the mobile device an determine the selection based on the plurality of trigger presses, as taught by Hsu, in order to provide an intuitive interface for the user to use.   
Claim 6:  The Salsich reference is silent on the teaching, wherein the computer readable instructions, when executed, cause the processor to identify the selection based on received speech input.  Howver, the Hsu reference provides a teaching of wherein the computer readable instructions, when executed, cause the processor to identify the selection based on received speech input (paragraph 48 using voice recognition to control the virtual objects). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Salsich reference with the feature of wherein the computer readable instructions, when executed, cause the processor to identify the selection based on received speech input, as taught by Hsu, in order to provide an intuitive simulated welding environment.   

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Salsich et al 2015/0154884 and in view of Hsu 20160260261 and in view of Becker US 20140134579
Claim 2:  The Salsich reference is silent on the teaching of wherein the computer readable instructions, when executed, cause the processor to: determine a location or orientation of a workpiece based on the images captured by the camera, and identify the selection based on the location or orientation of the workpiece.
However, the Becker reference provide a teaching of determine a location or orientation of a workpiece based on the images captured by the camera (see paragraph 31 the systems may determine the position and orientation of workpiece 28) and identify the selection based on the location or orientation of the workpiece (see paragraph 31 having selection based on the type of welding and the type of workpiece).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Salsich reference with the feature of determine a location or orientation of a workpiece based on the images captured by the camera, and identify the selection based on the location or orientation of the workpiece, as taught by Becker, in order to provide an accurate method of tracking the movement and position of the work piece (see paragraph 23).

 Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Salsich et al 2015/0154884 and in view of Hsu 20160260261 and in view of Meess US 20180130376
Claim 7:  The Salsich reference is silent on the teaching wherein the computer readable instructions, when executed, further cause the processor to: access a remote computing system to identify a simulated welding task based on a logged in user of the application; and conduct the simulated welding mode based on the simulated welding task..
	However, the Meess reference provide a teaching of access a remote computing system to identify a simulated welding task based on a logged in user of the application (see paragraph 95 providing login information) and conduct the simulated welding mode based on the simulated welding task (see paragraph 95 user entering information about the mode of welding operation). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Salsich reference with the feature of access a remote computing system to identify a simulated welding task based on a logged in user of the application; and conduct the simulated welding mode based on the simulated welding task, as taught by Meess, in order to better monitor the ability of the welded (see paragraph 59).  
Claim 8:  The Salsich reference provides a teaching  wherein the remote computing system comprises a weld training management system (see paragraph 43 and 33).   

Claim 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salsich et al 2015/0154884 and in view of Hsu 20160260261, in view of Meess US 20180130376 and further in view of  Postlethwaite 20150072323
Claim 9:  While the Salsich reference provide a teaching of determine a representative result of the simulated welding task based on inputs received via the mobile device during the simulated welding mode (see paragraph 43).  
However, the Salsich reference is silent on the teaching of wherein the computer readable instructions, when executed, further cause the processor to: download the identified simulated welding task from the remote computing system;  upload the representative result to the remote computing system.
However, the Postlethwaite reference download the identified simulated welding task from the remote computing system (see paragraph 70);  upload the representative result to the remote computing system  (see paragraph 91).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Salsich reference with  the feature of download the identified simulated welding task from the remote computing system;  upload the representative result to the remote computing system, as taught by the Postlethwaite reference, in order to allow remotely located to instructor to participate in the learning process (see paragraph 37).  
Claim 10:  The Salsich reference provides a teaching of  monitor activities associated with the simulated welding task (see paragraph 44-45 monitoring welding); compare the activities to an activity goal (see paragraph 46 scoring and in comparing the score to treshold); and  provide feedback via the display based on the comparison (see paragraph 32 ).    
Claim 11:  The Salsich reference provides a teaching of wherein the activity goal is obtained from a remote computing system (see paragraph 33).  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albrecth 20170200395 and in view of Hsu 20160260261
Claim 14:  The Albrecth reference is silent on the teaching of detect removal of the mobile device from the accessory based on at least one of a sensor input, a physical button press, an input to a touchscreen of the mobile device, a voice command, or a menu selection using at least one of a welding tool communicatively coupled to the mobile device or a voice command.
However, the Hsu reference provide a teaching of a menu selection using at least one of a welding tool communicatively coupled to the mobile device (see paragraph 125-126). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Albrecth reference with the feature of a menu selection using at least one of a welding tool communicatively coupled to the mobile device, as taught by Hsu reference, in order to provide an intuitive simulated welding interface. 

Claim 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salsich et al 2015/0154884 and in view of  Wexler 10,339,406
Claim 16:  The Salsich reference provides a teaching of a welding training system (see abstract), comprising: a mobile device configured to conduct a welding simulation (see FIG. 3 item 12)
the mobile device comprising: one or more cameras configured to capture an image (see FIG. 3 item 56), 
a display configured to display images of the welding simulation (paragraph 19 item 22), processing circuitry (see paragraph 19 item 16), and a computer readable storage device comprising computer readable instructions which (see paragraph 19 item 20), when executed, cause the processing circuitry to:  execute a welding simulation (see paragraph 13)
The Salsich reference is silent on the teaching of determine a resolution of the display, a resolution of the one or more cameras, a size of the image captured by the one or more cameras, a processing capability of the mobile device, a number of the one or more cameras, or a measurement of an accelerometer, inertial measurement unit, or gyroscope of the mobile device and it  silent on the teaching of execute the simulation based on the resolution of the display, the resolution of the one or more cameras, the size of the image captured by the one or more cameras, the processing capability of the mobile device, the number of the one or more cameras, or the measurement of the accelerometer, inertial measurement unit, or gyroscope of the mobile device. 

Howver, the Wexler reference provides a teaching of  determine a resolution of the display, a resolution of the one or more cameras, a size of the image captured by the one or more cameras (cameras (see col. 14:1-15 having multiple resolution for capturing the image), and execute the simulation based on the resolution of the display, size of the image captured by the one or more cameras (see col. 14:1-15 using different resolution for different context). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Salsich reference with the feature of   determining the resolution of the one or more cameras and convert the image captured by the one or more cameras to a threshold size when the size of the image is greater than the threshold size or the resolution is higher than a threshold resolution, as taught by Wexler reference in order to conserve processing speed and prolong battery life (see col.14:1).  
Claim 17:  The Salsich reference is silent on the teaching of determine the size of the image captured by the one or more cameras, the resolution of the one or more cameras, or the resolution of the display, and convert the image captured by the one or more cameras to a threshold size when the size of the image is greater than the threshold size or the resolution is higher than a threshold resolution.
However the Wexler reference provides teaching of determining the resolution of the one or more cameras (see col. 14:1-15 having multiple resolution for capturing the image), and convert the image captured by the one or more cameras to a threshold size when the size of the image is greater than the threshold size or the resolution is higher than a threshold resolution (see col. 14:1-15 using different resolution for different context).
  
Claim 18:  While the combination of Salsich and Wexler provides a teaching of converting an image (see the rejection of claim 17), it is silent on the teaching of  computer readable instructions, when executed, cause the processor to convert the images by at least one of bilinear interpolation or nearest neighbors interpolation.  
However, the Herley reference provides a teaching of computer readable instructions, when executed, cause the processor to convert the images by at least one of bilinear interpolation (see col. 2:25-43).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Salsich reference with the feature of convert the images by at least one of bilinear interpolation, as taught by Herley, in order to provide an effective algorithm to reduce the size of the image (see col. 1:43-55).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Salsich et al 2015/0154884,  in view of  Wexler 10,339,406 and further in view of Wexler 20140253701
Claim 20:   The Salsich reference is silent on the teaching of wherein the computer readable instructions, when executed, cause the processor to: determine the processing capability of the mobile device, and configure an output image size, output image resolution, or output image frame rate based on the processing capability.
However,  the Waxler ‘701 reference provide a teaching of wherein the computer readable instructions, when executed, cause the processor to: determine the processing capability of the mobile device (see paragraph 178 having different type lower or normal processing mode) and configure an output image resolution based on the processing capability (see paragraph 200).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Salsich reference with the feature of determine the processing capability of the mobile device, and configure an output image size, output image resolution, or output image frame rate based on the processing capability, as taught by Wexler ‘701 reference, in order to save processing resources and prolong battery life (see paragraph 200).  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Salsich et al 2015/0154884 and in view of  Wexler 10,339,406 and further in view of Anderson 20170352282
Claim 19:  The Salsich reference is silent on the teaching of  wherein the computer readable instructions, when executed, cause the processor to:
determine the size of the image captured by the one or more cameras, the resolution of the one or more cameras, the resolution of the display, or the processing capabilities of the mobile device, and
configure a size, resolution, brightness, color property, or other characteristic of the images displayed by the display of the mobile device.
However, the Wexler reference provides a teaching of determine the size of the image captured by the one or more cameras, the resolution of the one or more cameras (see paragraph 14:1-15).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  the Salsich reference with the feature of determine the size of the image captured by the one or more cameras, the resolution of the one or more cameras, as taught by Wexler, reference in order to conserve processing speed and prolong battery life (see col.14:1).    
Furthermore, the Anderson reference provides a teaching of  configure brightness and color property of the images displayed by the display of the mobile device (see paragraph 21).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Salsich reference with the feature of configure brightness and color property of the images displayed by the display of the mobile device, as taught by Anderson, in order to better highlight the object displayed in simulation (see paragraph 32).   
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715